ROANE, Judge.
My opinion is, that there can be no appeal from an inferior Court until a final decree. Before that period, the appellate Court has no jurisdiction. The words of the law are so explicit, that argument cannot render them clearer.
FLEMING, Judge.
I do not see any difference between this case and that of Young v. Skipwith, [2 Wash. 300.] I think, there cannot be any appeal, before the final decree of the High Court of Chancery. Till then, this Court has no jurisdiction of the cause.
CARRINGTON, Judge.
I am clear that no appeal lies until a final decree. Although this may be inconvenient,* the Court cannot alter the law.

PER CUR.

Remand the cause to the Court of Chancery to be fui’ther proceeded in.

[* See act of Feb. 1816, e. 66, § 57, i?. C. ed. 1819, by which the inconvenience manifested in this case, isremedied.]